DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 4/26/2021 has been entered.  Claims 8-11, 14-15 and 27-38 remain pending in the present application.  
Claim Objections
Claim 8 is objected to because of the following informalities:  the phrase “at least J-shaped one hook” is grammatically incorrect.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8-11, 14-15 and 27-38 are rejected under 35 U.S.C. 103 as being unpatentable over Simon US 5675128 (hereinafter Simon) in view of Ismert US 6126122 (hereinafter Ismert) in view of Ramsey US 3210030 (hereinafter Ramsey).

    PNG
    media_image1.png
    442
    415
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    361
    613
    media_image2.png
    Greyscale

Re. Cl. 8, Simon discloses: A cable holder assembly (1, Fig. 6-8), comprising: a plunger (18, Fig. 6-8) comprised of a cap (18, Fig. 7) with a first gap (see annotated figure 6) and a leg component (13a, Fig. 6) with a straight leg extending from the cap (see Fig. 6); and a base (1, Fig. 6) comprised of a receptacle (5, Fig. 6), and a second gap (see Fig. 6, between 9a and 6/7), and at least one hook (28, Fig. 8; the member 28 forms bent device away from exterior of 1 for catching onto 32 as shown in Fig. 8; definition of hook taken from www.merriam-webster.com/dicitonary), where the leg component is configured with a straight rack of teeth (see 24, Fig. 6) extending along the straight leg (see Fig. 6), and-3-Aplication No. 16/189,212Response to Non-Final Office Action of June 19, 2020Attorney Docket No. REC0017US1 the receptacle is comprised a pawl (9a, Fig. 6) with a tooth (8, Fig. 6) complementary to the straight rack of teeth and configured to receive an insertion of the leg component (see Fig. 7), and an unobstructed alignment is formed between the first gap and the second gap upon insertion (see annotated figure 7, a tool is illustrated which would disengage 8 from 24).
Re. Cl. 9, Simon discloses: the pawl and the complementary portion of the teeth of the straight rack form a ratchet when engaged with each other (see Fig. 7).
Re. Cl. 10, Simon discloses: the tooth of the pawl are positioned within the receptacle (see Fig. 6-8).
Re. Cl. 11, Simon discloses: the tooth of the pawl are configured to engage a complementary portion of the teeth of the straight rack after the insertion of the leg component (see Fig. 7).
Re. Cl. 14, Simon discloses: the pawl is configured to receive an application of force to facilitate a disengagement of the tooth of the pawl from the complementary portion of the teeth of the straight rack when engaged (see Fig. 7, the pawl is configured to receive an application of force by having the tool extend down and engage with 9a as shown schematically in Fig. 7).
Re. Cl. 15, Simon discloses: the unobstructed alignment facilitates an insertion of a tool into the second gap to perform a disengagement of the tooth of the pawl from the complementary portion of the teeth of the straight rack when engaged (see Fig. 7, due to open spacing shown, an appropriately sized tool (shown in annotated figure 7) is able to be received therein to press onto 9a and thus disengage the tooth of the pawl and rack).
Re. Cl. 27, Simon discloses: A cable holder assembly (Fig. 6-8), comprising: a plunger (18, Fig. 7) comprised of a cap (18, Fig. 7) and a leg component (13a, Fig. 6) extending from the cap (see Fig. 6); and a base (1, Fig. 6) comprised of a receptacle (5, Fig. 6) and at least one hook (2;3, Fig. 6) configured to receive and support at least one cable (see 30, Fig. 6-7; the surface 2;3 is a “hook” since it is a bent surface which catching and holding cable 30), where -7-Aplication No. 16/189,212Response to Non-Final Office Action of June 19, 2020Attorney Docket No. REC0017US1the leg component is configured with a rack of teeth (see 24, Fig. 6), and the receptacle is comprised a pawl (9a, Fig. 6-7) with tooth (8, Fig. 7)  complementary to the rack of teeth and configured to receive an insertion of the leg component (see Fig. 6-7), the plunger is unconnected to the base prior to the insertion (Col. 3, Lines 32-33, the plunger and base are unconnected before the “subsequent” adding of strap 16 or immediately after when the carrier and clamp are injection molded as two separate parts as discussed in Col. 4, Lines 5-6).
Re. Cl. 28, Simon discloses: the pawl and the complementary portion of the teeth of the rack form a ratchet when engaged with each other (see Fig. 6-8).
Re. Cl. 29, Simon discloses: the tooth of the pawl are positioned within the receptacle (see Fig. 6-7).
Re. Cl. 30, Simon discloses: the tooth of the pawl are configured to engage a complementary portion of the teeth of the rack after the insertion of the leg component (see Fig. 6-7).
Re. Cl. 31, Simon discloses: the pawl is configured to receive an application of force to facilitate a disengagement of the teeth of the pawl from the complementary portion of the teeth of the rack when engaged (see Fig. 7, application of force from the annotated tool in the directional arrow would disengage 9a from 24 as schematically shown).
Re. Cl. 32, Simon discloses: the plunger is further comprised with a first gap (see annotated figure 7) and the base is further comprised with a second gap (see Fig. 6-7 between 6;7 and 9a) to form an unobstructed alignment between the first gap (see Fig. 7, the first and second gaps align so that the annotated tool can be inserted and disengage 9a from 24).
Re. Cl. 33, Simon discloses: A cable holder (Fig. 6-8) assembly, comprising: a plunger (18, Fig. 7) comprised of a cap (18, Fig. 7) with a substantially flat lower surface (see annotated figure 2), a pair of stops (23, Fig. 1), and a leg component (13a, Fig. 6) in between the pair of stops (see Fig. 2; as discussed in Col. 4, Lines 19-22, in the embodiment in Figs. 6-8, the teeth are disposed on member 13a rather than a separate shoulder; therefore 23 and 24 would be located on 13a in the embodiment in Fig. 6-8), where the pair of stops and the leg component extend vertically from the substantially flat surface lower surface (see Fig. 6, vertically downward); and a base (1, Fig. 6) with an upper end and a lower end opposite the upper end and comprised of a substantially vertical receptacle (5, Fig. 6) and at least one hook (28, Fig. 8) extending outwardly and away from the receptacle lower end (see Fig. 8; the member 28 forms bent device for catching onto surface 32 as shown in Fig. 8; definition of hook taken from www.merriam-webster.com/dicitonary), where the leg component is configured with a rack of teeth (see 24 on 13a, Fig. 6-7), and the receptacle is comprised a pawl (9a, Fig. 6-7) with a tooth (8, Fig. 6-7) complementary to the rack of teeth and configured to receive an insertion of the leg component (see Fig. 7).
Re. Cl. 34, Simon discloses: the pawl and the complementary portion of the teeth of the rack form a ratchet when engaged with each other (see Fig. 7).
Re. Cl. 35, Simon discloses: the tooth of the pawl are positioned within the receptacle (see Fig. 6-7).
Re. Cl. 36, Simon discloses: the tooth of the pawl are configured to engage a complementary portion of the teeth of the rack after the insertion of the leg component (see Fig. 6-7).
Re. Cl. 37, Simon discloses: the pawl is configured to receive an application of force to facilitate a disengagement of the-9-Aplication No. 16/189,212Response to Non-Final Office Action of June 19, 2020Attorney Docket No. REC0017US1 teeth of the pawl from the complementary portion of the teeth of the rack when engaged (see Fig. 7, the pawl is configured to receive force from the illustrated tool in the direction illustrated which would disengage the pawl 9a from teeth 24).
Re. Cl. 38, Simon discloses: the plunger is comprised with a first gap (see annotated figure 7) and the base is further comprised with a second gap (see Fig. 6, space between 6;7 and 9a) to form an unobstructed alignment between the first gap and the second gap to facilitate an insertion of a tool into the second gap to perform a disengagement of the teeth of the pawl from the complementary portion of the teeth of the rack when engaged (see Fig. 7, due to the aligned first and second gaps as shown,  the tool (annotated for clarity) is able to be received therein and moved in the directions shown to press onto 9a and thus disengage 24 form 9a).
Re. Cls. 8, 10-11, 14, 27, 29-33 and 35-36, Simon discloses the pawl has a single tooth (see 8, Fig. 6-7) but does not  disclose that the pawl has teeth or the hook is J-shaped.  Ismert discloses a locking configuration (see Fig. 3) between a rack of teeth (12/13) and a pawl (41, Fig. 3) with teeth (42, Fig. 3).  
Regis Paper Co. v. Bemis Co., 193 USPQ 8. Please note that in the instant application, Applicant has not disclosed any criticality for the claimed limitations.  Furthermore, having multiple teeth engaging multiple teeth in the locking arrangement would provide a more secure connection resistant to movement due to the increased engagement between the teeth.
Re. Cls. 8, 27 and 33, the combination of Simon in view of Ismert does not explicitly disclose that the hook is J-shaped.  Ramsey discloses a cable holder assembly (Fig. 1) which includes hook members (20, Fig. 2) that are designed to fit into a mounting hole in a supporting surface (see P, Fig. 2).  Re. Cls. 8, 27 and 33, Ramsey discloses the hooks are J-shaped (Col. 2, Lines 67-69).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hooks of Simon to be J-shaped as disclosed by Ramsey since Ramsey states that the arcuate or curved surface would aid in the entry of the lug portion initially relative to insertion into the aperture (Col. 2, Line 70-Col. 3, Line 3).
Response to Arguments
Applicant’s arguments with respect to claim(s) 8-11, 14-15 and 27-38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stern US 5597280, Leyden US 7540451, and Pianezze US 9915430 disclose known cable holders which include J-shaped hooks that are particularly pertinent to Applicant’s invention in the Examiner’s position.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171.  The examiner can normally be reached on Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.